Case 19-50417 Doc104 Filed 08/05/19 Page 1 of 52

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

IN RE:

BUTLER SPECIALTIES, INC., T/A
BUTLERBUILT MOTORSPORTS

EQUIPMENT, INC. Case No: 19-50417
Debtor.
Chapter 11

 

MOTION OF DEBTOR-IN-POSSESSION FOR ORDER PURSUANT TO
SECTIONS 105(a) AND 363 OF THE BANISRUPTCY CODE
(1) APPROVING BIDDING AND SALE PROCEDURES IN CONNECTION WITH THE
SALE OF ASSETS, (IT) APPROVING FORM OF ASSET PURCHASE AGREEMENT,
(11F) SCHEDULING COMPETITIVE SALE AND SALE APPROVAL HEARING, AND
([V) APPROVING SALE FREE AND CLEAR OF LIENS TO GOOD FAITH
PURCHASER
Butler Specialties, Inc., Debtor-in-Possession herein (the “Debtor”), by and through its
proposed counsel, and pursuant to 11 U.S.C. §§ 105(a) and 363 and Federal Rule of Bankruptcy
Procedure 6004, moves the Court for an order or orders (1) Approving bidding and sale
procedures, (II} Approving agreement with stalking horse bidder if one is procured, (II)
Approving the Form of Asset Purchase Agreement, (IV) Scheduling competitive sale and sale
approval hearing, and (V) Approving sale free and clear of liens to good faith purchaser (the
“Motion”). In support of the Motion, Debtor respectfully represents as follows:
F JURISDICTION, VENUE, and PROCEDURAL BACKGROUND
1. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. $$ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of Debtor’s Chapter 11

case and this Motion in this District is proper pursuant to 28 U.S.C. § 1408. The statutory
Case 19-50417 Doc104 Filed 08/05/19 Page 2 of 52

predicate for the relief requested is 11 U.S.C. §§ 105(a) and 365 of the United States Bankruptcy

Code (“Bankruptcy Code”).

 

IL__ FACTS
A. Debtor’s Operations and Assets
2. On April 23, 2019 (the “Petition Date”), Debtor commenced a case under Chapter

11 of Title 11, United States Code in this Court. Debtor continues to operate its business and

manage its properties as Debtor-in-Possession pursuant to Sections 1107(a) and 1108 of the

Bankruptcy Code.

3, The Debtor’s principal business is the manufacture of auto racing seats and
accessories.

4, No trustee or examiner has been appointed in Debtor’s Chapter 11 case, and no

creditors or other official committee has been appointed herein pursuant to Section 1102 or the
Bankruptcy Code.
5. The Debtor’s business was adversely impacted by alleged tax fraud and

embezzlement committed by an ex-officer and employee of the business to the point that it could

not recover,

6. As of the Petition Date, the Debtor’s assets consist real and personal property (the
“ Assets”) with a total value of $1,186,847.13 based on the following:

Real property worth $910,000.00 (the “Real Property Assets”),

Bank accounts with a combined balance of $20,464.83;

Accounts receivable of approximately $116,822.54;

Inventory worth approximately $75,000.00; and

Office furniture and equipment worth $64,559.76 (paragraphs (b)-(e) are
collectively referred to as the “Personal Property Assets”).

ope oe
Case 19-50417 Doc104 Filed 08/05/19 Page 3 of 52

7, On July 17, 2019, this Court approved the hiring of Three Twenty-One Capital
Partners, LLC (321 Capital Partners”) as investment banker to facilitate a sale under Section
363 of the Bankruptcy Code (a “363 Sale”).

8. 321 Capital Partners continues to investigate the Assets of the Debtor to ensure
that the maximum value will be received for the same.

9. 321 Capital Partners has not located a “‘stalking horse” bidder to date but
continues to seek and hopes to secure the same. Ifa stalking horse bidder arises, 321 Capital
Partners will continue to market the Debtor’s business and assets to other interested strategic
buyers or investors. In the event competitive bids are received by Debtor, a stalking horse’s
offer would be an opening bid at an auction sale, and other interested parties would be invited to
submit competitive bids (the “Auction” or “Competitive Sale”).

B. Debtor’s Liabilities

10. The Assets are encumbered by the security interests of the Internal Revenue
Service (“IRS”) and North Carolina Department of Revenue (“NCDOR”).

11, The IRS filed a proof of claim (the “IRS Claim”) asserting claims totaling
$3,143,733.64 including a secured claim of $1,180,685.09 that is secured by properly perfected
security interests in substantially all of the Assets.

12. The NCDOR filed a proof of claim asserting claims totaling $826,630.37
including a secured claim of $826,412.59 that is secured by properly perfected security interests
in substantially all of Debtor’s Assets (the “NCDOR Claim”). The IRS has superior liens to the
NCDOR, and there is no value in property of the Debtor above the liens of the IRS that would

secure the claim of the NCDOR.
Case 19-50417 Doc104 Filed 08/05/19 Page 4 of 52

i3. Debtor is not aware of any liens, claims, encumbrances or interests in the Assets,
other than the claims and liens of the IRS and NCDOR.

Cc, Marketing Efforts

14. Since its employment in mid-July, 321 Capital Partners has performed due
diligence to investigate and familiarize itself with the Debtor’s financial affairs and operations.
It has begun having communications with various parties interested in purchasing the Assets.

15. 321 Capital Partners plan to launch a marketing campaign the week of August 5,
2019. It will cultivate a list of potential buyers, prepare an information presentation and sell
sheet, and begin aggressively marketing the Assets for sale as a going concern.

16. 32] Capital Partners will contact any relevant media outlets concerning the sale as
well.

17. Round One of the marketing campaign will include contacting potential
buyers/investors by phone, email, and posting on websites frequented by the same. Round One
is expected to last approximately two weeks.

18. Round Two of the campaign will focus on putting the prepared presentation into
the hands of interested parties and providing them with detailed information about the Debtor
and its Assets. This Round is expected to last approximately two weeks as well.

D. Stalking Horse Bid

19. No stalking horse bid has been obtained to date, but it is early in the sale process,
and the marketing campaign has not been fully implemented. 321 Capital Partners hopes to find
a stalking horse bidder (a “Stalking Horse Bid”).

20. Ha Stalking Horse Bid arises, the Debtor will present the terms and treatment

thereof to this Court prior to the bid deadline for approval of the same.
Case 19-50417 Doc104 Filed 08/05/19 Page 5 of 52

E, Bidding and Sale Procedures
21. In order to obtain the highest and otherwise best bid for the Assets and to
facilitate an orderly and effective competitive sale, the Debtor and 321 Capital Partners propose
the following bidding and sale procedures (the “Bidding and Sale Procedures”).

a. 321 Capital Partners will have a marketing period ending on September 13, 2019

(the “Bid Deadline”) to solicit offers for the Assets.

b, Any person or entities wishing to participate in the Competitive Sale! process
shall deliver as soon as reasonably possible a properly and validly executed Confidentiality and
Non-Disclosure Agreement in the form attached as “Exhibit B” (an “NDA”) to Devin Hudgins,
321 Capital Partners, 5950 Symphony Woods Road, Columbia, MD, 21044, ca@321capital.com,
or via facsimile 443-320-9225,

c, Upon receipt of an NDA, 321 Capital Partners will determine whether an
interested purchaser qualifies to participate in the Competitive Sale (a “Qualified Bidder”). 321
Capital Partners will retain complete discretion to determine whether an interested entity is a
Qualified Bidder. At a minimum, a Qualified Bidder will have the financial wherewithal to
consummate the proposed transaction, including the willingness to provide details financial
information to 321 Capital Partners to verify such financial wherewithal.

d. 321 Capital Partners will notify an entity who has delivered an NDA regarding
whether or not the entity has been approved as a Qualified Bidder within one (1) business day
following the date upon which 321 Capital Partners has approved the same as a Qualified Bidder.

e. If (1) there is a Stalking Horse Bid and a Qualified Bid? is received on or before
the Bid Deadline, or (2) there is no Stalking Horse Bid and more than one Qualified Bid is
received before the Bid Deadline, then 321 Capital Partners shall conduct a competitive sale of
the Assets (the “Competitive Sale”) pursuant to these Bidding and Sale Procedures on Thursday,
September 19, 2019, at 11:00 a.m. in the office of the Nardone Law Firm, PLLC located at 241
Church Street NE, Concord, North Carolina (the “Sale Location”).

f. In order to attend the Competitive Sale, a Qualified Bidder must deliver, on or
before the Bid Deadline, (i) and executed Asset Purchase Agreement in a form substantially
similar to that appearing as attached “Exhibit A” (an “APA”) and (ii) either a version of the
executed APA marked to show the changes against the APA attached as “Exhibit A” or an

 

Competitive Sale shall mean if (1) there is a stalking horse bid and a Qualified Bid is received on or before the Bid
Deadline, or (2) there is no Stalking Horse Bid and more than one Qualified Bid is received on or before the Bid
Deadline, then 321 Capital Partners shall conduct a competitive sale of the Assets (the “Competitive Sale”) pursuant
to these Bidding and Sale Procedures on Thursday, September 19, 2019, at 11:00 a.m. in the office of the Nardone
Law Firm, PLLC located at 241 Church Street NE, Concord, North Carolina (the “Sale Location”),

? A Qualified Bid is a bid placed by a Qualified Bidder.
Case 19-50417 Doc104 Filed 08/05/19 Page 6 of 52

electronic version in Word of the executed APA to: Devin Hudgins, 321 Capital Partners, 5950
Symphony Woods Road, Columbia, MD, 21044, ca(@32|capital.com.

g. 321 Capital Partners shall retain complete discretion to determine whether any
APA submitted qualifies as a Qualified Bidder to participate in the Competitive Sale (a
“Qualified Bid”). Ata minimum, a Qualified Bid must have the following characteristics, unless
otherwise ordered by the Court:

(i)
(ii)

(iit)

(iv)

2)

(vi)

(vii)

(viii)

(ix)
(x)

(xi)

Is timely submitted on or before the Bid Deadline;

Makes adequate representations and warranties regarding the Qualified
Bidder’s affiliation or relationship with the Debtor, any insider(s) of the
Debtor, or any creditor(s) of the Debtor;

Requires the Qualified Bidder to make a good faith deposit in the amount
equal to ten percent (10%) of the total consideration to be paid for the
assets to be purchased by the Qualified Bidder;

Warrants that it is not subject to any additional due diligence, any
financing contingencies, or any further board or similar corporate
approval;

Provides that it is irrevocable by the Qualified Bidder until three (3) days
after a Court order approving a sale of the assets pursuant to which the
Qualified Bidder does not hold the “Winning Bid” or “Back-Up-Bid™;
Commits to a closing on the purchase as soon as possible after entry of an
order approving the sale, but not later than three (3) business days after
such order has become a final order (the “Closing”).

Acknowledges that the sale is “as-is, where-is” with no warranties express
or implied by the Debtor or 321 Capital Partners:

Represents and warrants to the Debtor and 321 Capital Partners that the
Qualified Bidder (A) has relied solely upon the Qualified Bidder’s own
independent review, investigation, and/or inspection of the assets in
making the bid and (B) did not rely upon any written or oral statements,
representations, promises, warranties, or guarantees whatsoever, whether
express, implied, by operation of law or otherwise, by the Debtor or 321
Capital Partners regarding the assets;

Includes no breakup fee, expense reimbursement, or similar payment
obligation;

Must be on substantially similar terms as, or better terms than, the APA
and must specify whether the purchase is for the Assets or the Real
Property Assets or Personal Property Assets separately; and

Must allocate the propose purchase price among the Real Property Assets
or Personal Property Assets.

 

321 Capital Partners shall select the successful bid (the “Winning Bid”) and a back-up bid (the
“Back-Up Bid”) during the Competitive Sale and conclude the Competitive Sale by announcing
the Winning Bid, and the holder thereof (the “Winning Bidder’), and a Back-Up Bid, and the
hoider thereof (the “Back-up Bidder”).
Case 19-50417 Doc104 Filed 08/05/19 Page 7 of 52

h, All due diligence shall be completed prior to the Bid Deadline, such that all bids
at the Competitive Sale will be free of all contingencies other than the Court’s approval
of the sale free and clear of liens, with any liens transferring to the sale proceeds. Subject
to execution of the NDA, 321 Capital Partners shall provide potential bidders with any
and all documents requested prior to the Bid Deadline that are in its possession or readily
available to it, 321 Capital Partners shall not be obligated to furnish access to any
information of any kind whatsoever regarding the Assets after the Bid Deadline.

1. After a Qualified Bidder submits an APA, 321 Capital Partners may, in its
complete discretion, communicate with the Qualified Bidder and request any additional
information deemed necessary to evaluate whether the bid should be accepted as a Qualified Bid.

j. 321 Capital Partners will send, on or before September 16, 2019, a written
Competitive Sale invitation to all Qualified Bidders, if more than one Qualified Bidder
participated in the bidding, who submitted a Qualified Bid. 321 Capital Partners shall disclose
all Qualified Bids to any stalking horse bidder.

k, If there is no stalking horse bid and only one Qualified Bid is received, the one
Qualified Bid will be the “Winning Bid” and the Debtor will seek Court approval of the sale to
the one Qualified Bidder pursuant to Section 363 of the Code at a hearing on or prior to October
1, 2019, subject to the Court’s availability,

1. If more than one Qualified Bid is received, 321 Capital Partners shall conduct a
Competitive Sale on September 19, 2019 at the Nardone Law Firm, PLLC, 241 Church Street
NE, Concord, North Carolina at 11:00 a.m.

m. Except as otherwise provided herein, only Qualified Bidders submitting Qualified
Bids and any stalking horse are eligible to participate in and attend the Competitive Sale. All
Qualified Bidders wishing to bid at the Competitive Sale shall appear and participate at the
Competitive Sale — either in person or telephonically — through a duly authorized representative.
On or before September 17, 2019, all holders of Qualified Bids shall notify 321 Capital Partners
in writing or the name and relationship to the Qualified Bidder or any representative who will
appear at the Competitive Sale on the Qualified Bidder’s behalf and a certification that the
identified representative will have the full authority to bid at the Competitive Sale on behalf of
the Qualified Bidder, provided, however, that 321 Capital Partners will have the ability to
exclude any identified representative that 321 Capital Partners reasonably believes would be
disruptive to the Competitive Sale process.

n, Other than Qualified Bidders and their representatives, the only parties permitted
to attend the Competitive Sale are the IRS and the IRS’s counsel, the NCDOR and the NCDOR’s
counsel, 321 Capital Partners representative(s), and the Debtor’s counsel.

0. Prior to the Competitive Sale, 321 Capital Partners will select the Qualified Bid
that it determines best reflects the highest or otherwise best value for the Assets, Real Property
Case 19-50417 Doc104 Filed 08/05/19 Page 8 of 52

Assets and/or Personal Property Assets as the Competitive Sale’s opening bid. 321 Capital
Partners shall then commence the Competitive Sale by announcing the opening bid.

p. Thereafter, Competitive Sale participants may submit bids that are higher and
better than a prior bid in increments of at least $10,000.00 until 321 Capital Partners selects a
successful bid; provided, however, that 321 Capital Partners shall retain complete discretion to
adjust the overbid increments upward or downward during the Competitive Sale.

q. 321 Capital Partners may adjourn the Competitive Sale and/or adopt supplemental
Competitive Sale rules or procedures in order to facilitate a more effective Competitive Sale.

r 321 Capital Partners shall select the successful bid (the “Winning Bid’’) and a
back-up bid (the “Back-Up Bid”) during the Competitive Sale and conclude the Competitive
Sale by announcing the Winning Bid, and the holder thereof (the “Winning Bidder”), and a
Back-Up Bid, and the holder thereof (the “Back-up Bidder”).

S. Subject to the Court’s availability, the Court will conduct a hearing to consider
whether to approve the sale pursuant to Section 363 of the Code on Tuesday, October 1, 2019 at
2:00 p.m. in the United States Bankruptcy Court, 601 West 4" Street, Suite 100, Winston-Salem,
North Carolina, Any objections to the sale of the Assets, Real Property Assets and/or Personal
Property Assets other than any objection based on the Winning Bid amount or based on any
other conduct of the Competitive Sale shall be filed with the Court on or before September 25,
2019.

t. If the Court approves a sale based on the Winning Bid, then the Winning Bidder
shall close on the purchase no later than three (3) business days following the sale order
becoming a final, non-appealable order, with the understanding that the Winning Bidder and 321
Capital Partners shall make all reasonable efforts, but not be required, to consummate the sale on
or before the tenth (10") day following entry of an order approving the sale. If the Winning
Bidder fails to consummate the purchase, then the Back-Up Bidder shall close on the purchase
no later than twenty (20) days after entry of an order approving the sale becoming a final, non-
appealable order.

u. Whichever of the Winning Bidder and Back-Up Bidder actually completes the
purchase of the Assets, Real Property Assets and/or Personal Property Assets shall have thirty
(30) days following the Closing to notify 321 Capital Partners of any executory contracts such
purchaser wishes to assume in connection with the purchase, and all actions reasonably
necessary to assume and assign said contracts pursuant to Section 365 of the Code shall be taken,

22, The Debtor reserves the right to seek all available damages from the Winning
Bidder or the Back-Up Bidder if such bidder wrongfully fails to consummate the purchase

pursuant to these Bidding and Sale Procedures, except as otherwise agreed by 321 Capital

Partners.
Case 19-50417 Doc104 Filed 08/05/19 Page 9 of 52

23. The Debtor proposes to transfer assets free and clear of all liens, with any liens
transferring to the sale proceeds, pursuant to Section 363 of the Code, to the same extent,

validity, and priority as existing as of the date of the sale pending further order of the Court.

F, Proposed Notice Procedure
24, Upon entry of an order approving this Motion, the Debtor or 321 Capital Partners
will serve notice of the Bidding and Sale Procedures (the “Sale Notice”) in the form attached

hereto and incorporated by reference as “Exhibit C,” as follows:

a. Upon the Bankruptcy Administrator and those parties requesting notice
via ECF pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure via ECF;

b. Upon the creditor mailing matrix in this Case via U.S. mail, postage
prepaid;

c, Upon any party interested in purchasing the assets for whom the Debtor

and/or 321 Capital Partners have a valid electronic mail address by electronic mail only.

G. General Terms of the Sale and Asset Purchase Agreement

25, Summary of Important Dates.

 

 

 

September 13, 2019 Bid Deadline
September 17, 2019 Sale Participation Deadline
September 19, 2019 Auction to be conducted in the office of

Nardone Law Firm, 241 Church St. NE,
Concord, North Carolina 28025

 

September 25, 2019 Objection Deadline

 

October 1, 2019 Court hearing to approve Sale

 

 

 

 

26. The general terms of the Asset Purchase Agreement are summarized below. The

reader and any prospective purchaser of the Assets are urged to read and review the Asset
Case 19-50417 Doc104 Filed 08/05/19 Page 10 of 52

Purchase Agreement in its entirety for a complete and thorough understanding of all its terms

and conditions.

a. Assets To Be Sold. The Assets to be sold are substantially all of Debtor’s
realty, inventory, accounts, receivable, vehicles, furniture, fixtures and equipment, its intellectual
property, its miscellaneous tangible personal property, and other intangible assets, all as
particularly defined in the Asset Purchase Agreement (“Assets”), and described in detail in the
Asset Purchase Agreement and its Exhibits attached thereto,

i. The Real Property Assets and Personal Property Assets may be
sold together or separately. Collectively they are referred to as the “Assets.”

b. Court Approval. The sale contemplated herein is subject to Court
approval of the terms of the Asset Purchase Agreement and of the Sale Bidding Procedures, and
contemplates an order approving the same and authorizing and scheduling the Competitive Sale
(the “Sale Procedures Order” attached hereto and incorporated herein as “Exhibit D”).

c. Closing. A closing shall take place within three (3) business days of the
date after the order approving the sale of the Assets becomes a final non-appealable order (such
order being the “Final Sale Order”).

d. No Financing Contingency. The sale contemplated by the Asset Purchase
Agreement is not subject to the Winning Bidder’s ability to obtain financing.

e. No Due Diligence Contingency. The sale contemplated by the Asset
Purchase Agreement is not subject to the Winning Bidder’s completion of further due diligence.

f. No Debt Assumption. Except as otherwise stated in the Asset Purchase

Agreement, no assumption of liabilities is associated with the sale contemplated herein.

10
Case 19-50417 Doc104 Filed 08/05/19 Page 11 of 52

g. No Liens. The Asset Purchase Agreement provides that the Assets shall
be sold free and clear of any liens, encumbrances and other interest or claims, with all such
interests and claims being transferred to the proceeds of sale to the same extent and with the
same validity and priority as existed immediately prior to the closing of the sale of the Assets.

h. No Representation or Warranties. The Assets are being sold “as is” and
“where is” and Winning Bidder acknowledges and agrees that, except as otherwise expressly
provided in the Asset Purchase Agreement, Debtor makes no representations or warranties
whatsoever, express or implied, with respect to any matter relating to the Assets. This includes
any representation as to the merchantability or fitness of the Assets for any particular purpose.
Without in any way limiting the foregoing, the Debtor hereby disclaims any warranty, expressed
or implied, of merchantability or fitness for a particular purpose as to any portion of the Assets.
The Winning Bidder further acknowledges that said party has conducted an independent
inspection and investigation of the physical condition of the Assets and all such matters relating
to or affecting the Assets as said party deems necessary or appropriate to the extent that they
desire such. Except as otherwise expressly provided in the Asset Purchase Agreement, Winning
Bidder will accept the Assets at closing “as is” and “where is.”

i. Certain Fees. The Debtor was authorized to employ 321 Capital Partners
as Investment Banker to facilitate a Section 363 Sale pursuant to the terms of an Agreement
entered into between 321] Capital Partners and the Debtor that sets forth certain fees 321 Capital
Partners shall be entitled to receive upon completion of the Sale. The Debtor will seek approval

from the Court for fees to be paid to 321 Capital Partners.

I. RELIEF REQUESTED

11
Case 19-50417 Doc104 Filed 08/05/19 Page 12 of 52

27, The Debtor seeks authority to sell the Assets as set forth herein above pursuant to
Section 363 of the Bankruptcy Code, after which Debtor may file a Plan of Liquidation which
shall classify and treat claims against Debtor’s estate or convert this proceeding to a Chapter 7
proceeding.

28. The Debtor seeks entry of an Order by the Court:

a. Approving the Bidding and Sale Procedures;
b. Approving the form and manner of the Sale Notice;
c, Authorizing the Debtor and 321 Capital Partners to engage in any and all

conduct necessary or appropriate to carry out the Bidding and Sale Procedures;

d. Scheduling a Competitive Sale for 11:00 a.m. on September 19, 2019 at
the Sale Location if more than one Qualified Bid is placed;

e, Scheduling a hearing to hear any objections to the sale proposed herein or
to determine if the sale should be approved for October 1, 2019 at 2:00 p.m. (or such other date
or time amenable to the Court), whereby the Court will consider whether to authorize the sale of
the Real Property, Personal Property, and/or Assets free and clear of all liens, with any liens
transferring to the proceeds of the sale to the same extent, validity, and priority as existing as of
the date of the sale pending further order of the Court;

f. Authorizing 321 Capital Partners and/or the Debtor to sell the Real
Property, Personal Property, and/or Assets free and clear of all liens, with any liens transferring
to the proceeds of the sale to the same extent, validity and priority as existing as of the date of
the sale pending further order of the Court: and

g Establishing September 25, 2019 as the deadline to object to the proposed

g,
sale.

IV. ARGUMENT
29. Pursuant to 11 U.S.C. §§ 363(b) and (f), the Debtor’s interest in the Assets may
be sold free and clear of any interest in such property of an entity, other than the estate, if either
the entity consents or if such entity could be compelled, in a legal or equitable proceeding, to

accept a money satisfaction of such interest. Section 1107 empowers the Debtor to act under

12
Case 19-50417 Doc104 Filed 08/05/19 Page 13 of 52

Section 363(b) and (f) to compel the sale of the Assets free and clear of the liens and transfer the
liens to the proceeds.

30. Section 363(f) provides that a sale under § 363(b) may be accomplished free and
clear of any interest in the subject property if (a) such entity consents, (b) such interest is in a
bona fide dispute, or (c) such entity could be compelled, in a legal or equitable proceeding, to
accept a money satisfaction of such interest. See 11 U.S.C. § 363()@), (4), & (5).

31. Bankruptcy Rule 6004(f}(1) authorizes sales of property of the bankruptcy estate
outside of the ordinary course of business to be by private sale or by public auction. See Fed. R.
Bankr. P. 6004(f)(1).

32. Courts routinely recognize the premise that procedures intended to enhance
competitive bidding are consistent with the goal of maximizing the value received by the estate
and are thus appropriate in bankruptcy sales. See, e.g., Jn re Financial News Network, Inc., 126
B.R. 152, 156 (S.D.NLY. 1991).

33. The Debtor believes that selling the Assets pursuant to the terms set forth herein
form a reasonable process to sell the Assets.

34. The Debtor believes that selling the Assets pursuant to the Bidding and Sale
Procedures in accordance with this Motion will ensure a fair and reasonable process that is likely
to yield the maximum value for the Assets.

35, The Debtor believes that the form and manner of the Sale Notice fully complies
with Bankruptcy Rule 2002 and is reasonably calculated to provide timely and adequate notice of
the proposed sale of the Assets to the Debtor’s creditors and all parties-in-interest that are
entitled to notice in this case, as weil as any parties known or discovered by 321 Capital Partners

to be interested in purchasing the Assets.

13
Case 19-50417 Doc104 Filed 08/05/19 Page 14 of 52

WHEREFORE, the Debtor respectfully requests this Court enter an Order as follows:

1.

2.

9.

Granting this Motion;
Approving the Bidding and Sale Procedures;
Approving the form and manner of the Sale Notice;

Authorizing the Debtor and/or 321 Capital Partners to engage in all conduct necessary
or appropriate to carry out the Bidding and Sale Procedures;

Scheduling the Competitive Sale for 11 a.m. on September 19, 2019 at the Sale
Location;

Scheduling a hearing on any objections to the proposed sale or to determine if the sale
should be approved on October 1, 2019 at 2:00 p.m. or such other date or time
amenable to the Court, whereby the Court will consider whether to authorize the sale
of the Assets free and clear of all liens, with any liens transferring to the proceeds of
the sale to the same extent, validity, and priority as existing as of the date of the sale
pending further order of the Court;

Authorizing the Debtor to sell the Assets free and clear of all liens, with any liens
transferring to the proceeds of the sale to the same extent, validity, and priority as
existing as of the date of the sale pending further order of the Court;

Determining that any Qualified Bidder that holds the highest bid to be a good faith
purchaser under § 363(m) of the Code and granting such holder all of the protections
provided thereby; and

Granting such other relief as the Court shall deem just and proper.

This the 5" day of August, 2019.

/s/ Kristen S. Nardone
KRISTEN S. NARDONE
N.C. Bar No. 28063
Attorney for the Debtor

OF COUNSEL:

Nardone Law Firm, PLLC
PO Box 1394
Concord, NC 28026-1394
704-784-9440

14
Case 19-50417 Doc104 Filed 08/05/19 Page 15 of 52

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

IN RE:

BUTLER SPECIALTIES, INC., T/A
BUTLERBUILT MOTORSPORTS
EQUIPMENT, INC. Case No: 19-50417

Debtor.
Chapter 11

CERTIFICATE OF SERVICE

The undersigned certifies that on the below date a copy of the MOTION OF DEBTOR-
IN-POSSESSION FOR ORDERS PURSUANT TO SECTIONS 105(a) AND 363 OF THE
BANKRUPTCY CODE (1) APPROVING BIDDING AND SALE PROCEDURES IN
CONNECTION WITH THE SALE OF ASSETS, (II) APPROVING FORM OF ASSET
PURCHASE AGREEMENT, (HD SCHEDULING COMPETITIVE SALE AND SALE
APPROVAL HEARING, AND (1V) APPROVING SALE FREE AND CLEAR OF LIENS
TO GOOD FAITH PURCHASER was served on the following individuals electronically,
when applicable, or by depositing the same in a prepaid, properly addressed wrapper, in an
official depository under the exclusive care and custody of the United States Postal Service,
addressed as follows:

William P. Miller
Bankruptcy Administrator

Internal Revenue Service
Nathan Strup, Esq.

North Carolina Department of Revenue
Ronald Williams, Esq.

Butler Specialties, Inc.
Brian T. Butler
P.O. Box 1270
Harrisburg, NC 28075

U.S. Attorney’s Office

Middle District of North Carolina

Attn: Nathan Strup, Asst. U.S. Attorney
101 S. Edgeworth St., 4"" Floor
Greensboro, NC 27401

15
Case 19-50417 Doc104_ Filed 08/05/19

NC Department of Justice

c/o Attorney General’s Office
Attn: Ronald Williams, Esq.
9001 Mail Service Center
Raleigh, NC 27699-9001

All creditors on attached matrix.

This the 5" day of August, 2019.

16

Page 16 of 52

/s/ Kristen S. Nardone
KRISTEN 8. NARDONE
NC Bar No. 28063
Case 19-50417 Doc104 Filed 08/05/19 Page 17 of 52

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

 

IN RE: )

)

BUTLER SPECIALTIES, INC., T/A }

BUTLERBUILT MOTORSPORTS )
EQUIPMENT, INC. ) Case No. 19-50417

)

Debtor. )

}

MATRIX

William P, Miller
Bankruptcy Administrator

Internal Revenue Service
Nathan Strup, Esq.

North Carolina Department of Revenue
Ronald Williams, Esq.

Bulter Specialties, Inc.
PO Box 1270
Harrisburg, NC 28075

Airgas USA, LLC
PO Box 9249
Marietta, GA 30065-2249

Amber N, Debevec
36 Douglas Ave. NW
Concord, NC 28025-4568

Barbara Butler
$263 Addison Dr.
Harrisburg, NC 28075-9664

Benfeild Sanitation
28? Scotts Creek Rd.
Statesville, NC 28625
Case 19-50417 Doc104_ Filed 08/05/19

Bobby D. Hall
6331 Kluttz Rd.
Concord, NC 28025-7396

Brian T. Butler
5315 Kim St. SW
Harrisburg, NC 28027-3905

Cabarrus County Tax Collector
PO Box 707
Concord, NC 28026-0707

Christopher A. Ferguson
106 Dawn Dr.
Mount Holly, NC 28120-9557

City of Concord
35 Cabarrus Ave W
Concord, NC 28025

Colonial Life & Accident Insurance Co
PO Box 1365
Columbia, SC 29202-1365

Credit Bureau

Attn: Officer or Managing Agent
PO Box 26140

Greensboro, NC 27402-6140

Darrell E. Laney
2416 Community Park Dr.
Matthews, NC 28104-5022

Debbie L. Helms
5315 Kim St. SW
Concord, NC 28027-3905

Duke Energy
PO Box 1245
Charlotte, NC 28201-1245

Employment Security Commission
PO Box 26504
Raleigh, NC 27611-6504

Page 18 of 52
Case 19-50417 Doc104_ Filed 08/05/19

Eric T. Speas
4188 Barrier Rd.
Concord, NC 28025-7355

Federal Express
PO Box 332
Memphis, TN 38101-0322

Gary J. Plattenberger
5822 Will Plyer Rd.
Waxhaw, NC 27611-6504

IRS
PO Box 7346
Philadelphia, PA 19101-7346

Jack E. Gross
3754 Fieldcrest Circle
Concord, NC 28027-6602

Jason S. Dease
4000 Feather Street
Concord, NC 28025-5942

Kyle A. Ashleman
2930 Planer Terrace
Gastonia, NC 28054-4956

Lime Energy

4 Gateway Center, 4" Floor
100 Mulberry St.

Newark, NJ 07102-4056

Michael E. Nelson
2235 North Enochville Ave,
Mooresville, NC 28115-7280

NC Department of Revenue
Bankruptcy Unit

PO Box 1168

Raleigh, NC 27602-1168

National Liability & Fire
PO Box 113247
Stamford, CT 06911-3247

Page 19 of 52
Case 19-50417 Doc104_ Filed 08/05/19

Oak Pointe Leasing Corporation
3330 Monroe Rd.
Charlotte, NC 28205-7733

PSNC

Recovery Specialist

PO Box 60553

Oklahoma, OK 73146-0553

Quench Water
630 Allendale Road, Suite 200
King of Prussia, PA 19406-1418

Romney D. Sellers
6414 Mooresville Rd.
Kannapolis, NC 28081-8707

Spencer R. Knight
7702 Jenny Ann Dr.
Charlotte, NC 28216-8024

Standard Insurance Company
521 E. Morehead St., #425
Charlotte, NC 28202-2695

Steven G. Intravaia
$14 Laurel Street
China Grove, NC 28023-9414

UPS Freight
5204 N. Graham St.
Charlotte, NC 28269-4831

US Attorney’s Office
101 South Edgeworth St., 4" Floor
Greensboro, NC 27401-6045

US Capital Insurance Co,
564 Market St., Suite 700
San Francisco, CA 94104-5415

United States Postal Service
Attn: Receivables Section
Accounting Service Center
2825 Lone Oak Pkwy

Saint Paul, MN 55121-9612

Page 20 of 52
Case 19-50417 Doc104 Filed 08/05/19 Page 21 of 52

Wallace C. Wright
5208 Teakwood Dr.
Kannapolis, NC 28083-8684

Windstream
1720 Galleria Blvd.
Charlotte, NC 28270-2408
Case 19-50417 Doc104 Filed 08/05/19 Page 22 of 52

ASSET PURCHASE AGREEMENT GENERAL PROVISIONS

Seller: 321 Capital Partners, LLC as Investment Banker for Butler
Specialties, Inc. T/A Butler Built Motorsports Equipment,
Inc, Chapter 11 Debtor

Seller’s Address: §950 Symphony Woods Road, Columbia, MC 21044
Seller’s Email Address: ca(@32 |capital.com

Execution Date:

 

Buyer:

 

Assets Purchase Price:

 

 

Priority Wage Claim Amount:

Total Purchase Price:

 

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page ] of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 23 of 52

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into by and
among: Butler Specialties, Inc. T/A Butler Built Motorsports Equipment, Inc. (the “Debtor”); the
person or entity indicated as the “Buyer” in the Asset Purchase Agreement General Provisions
(the “General Provisions”) appearing above and/or such person’s or entity’s successor(s) or
assign(s) (“Buyer”) and the person signing this agreement as the “Buyer’s Control Person”
(“Buyers Control Person”). Each of the Seller, Buyer and Buyer’s Control person may be
sometimes referred to in this Agreement as a “Party” and collectively as the “Parties”.

RECITIALS:

WHEREAS, the Debtor is in the business of manufacturing and selling racing seats and
accessories,

WHEREAS, on April 23, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
for relief under chapter 11 of the Unites States Bankruptcy Code, 11 U.S.C. §§ 101 et seg (the
“Bankruptcy Code”), initiating case number 19-50417 before the Bankruptcy Court (the
“Bankruptcy Case”);

WHEREAS, The Bankruptcy Court appointed Seller as the Debtor’s Investment Banker
pursuant to a written Order entered in the Bankruptcy Case on July 17, 2019;

WHEREAS, as of the Petition Date, the Debtor owned certain real property (the “Real
Property”) and personal property (the “Personal Property”) collectively the “Assets”;

WHEREAS the Internal Revenue Service and North Carolina Department of Revenue
assert, as of the Petition Date, a lien in favor of each of them encumbering the Assets;

WHEREAS, pursuant to Bankruptcy Code §§ 363, 1106, and 1108, among others, the
Debtor has the right and authority to operate the Debtor’s business, oversee the Debtor’s financial
affairs, and use, sell, lease, or otherwise dispose of the Debtor’s Assets.

WHEREAS, Buyer desires to buy, and Seller desires to sell, certain related assets on the
terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1, Definitions and Interpretation: Unless the context otherwise clearly indicates, in this
Agreement: (a) the singular includes the plural; (b) “includes” and “including” are not limiting;
(c) “may not” is prohibitive and not permissive; and (d) “or” is not exclusive. Notwithstanding,
the following terms used in this Agreement shall have the following meanings.

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 2 of 15
T/A Butler Built Motorsports Equipment, Ine
Case 19-50417 Doc104 Filed 08/05/19 Page 24 of 52

11 “Acquired Assets” means all assets of the Seller but may be specified by Buyer to
be limited to the Real Property Assets or Personal Property Assets if set forth specifically
herein in writing. If no specification is indicated, without limiting the generality of the
foregoing, the Acquired Assets shall include: Real property described as 70 Pitts School
Road, Concord, North Carolina (the “Real Property” or “Real Property Assets’), and
inventory, accounts, receivable, vehicles, furniture, fixtures and equipment, its intellectual
property, its miscellaneous tangible personal property, and other intangible assets (the
“Personal Property Assets”).

1.2 “Acquisition Proposal” means a definitive proposal (other than by Buyer or its
affiliates) relating to any merger, consolidation, business combination, sale or other
disposition of all or any portion of the Acquired Assets pursuant to a transaction, the sale
of all or substantially all of the outstanding shares of capital stock or equity interests of
Debtor (including by way of a tender offer, foreclosure or plan of reorganization or
liquidation) or a similar transaction or business combination.

1.3. “Back-Up- Bidder” shall have the meaning ascribed to in the Bidding Procedures
Order.

14 “Bankruptcy Case” shall mean MDNC case number 19-50417.
1.5 “Bankruptcy Code” shall be the United States Bankruptcy Code.

1.6 “Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of North Carolina.

1.7 “Bidding Procedures Order” means the order of the Bankruptcy Court, in the form
attached hereto as Exhibit D.

1.8 “Business” shall mean the Debtor’s business of manufacturing and selling racing
seats and accessories.

1.9 “Closing” means the occurrence of all acts necessary to consummate the transaction
contemplated by this Agreement.

1.10 “Closing Date” means the date upon which the Closing occurs’ provided, however,
that the Closing Date shall occur no later than three (3) business days following the Sale
Order becoming a Final Order, with the understanding that the Parties shall make all
reasonable efforts, but not be required, to complete the Closing on or before the tenth (10!)
day following entry of the Sale Order, except as otherwise provided in this Agreement.

1.11 “Competitive Sale” shall mean if (1) there is a stalking horse bid and a Qualified
Bid is received on or before the Bid Deadline, or (2) there is no stalking horse bid and more
than one Qualified Bid is received on or before the Bid Deadline, then 321 Capital Partners
shall conduct a competitive sale of the Assets (the “Competitive Sale”) pursuant to these
Bidding and Sale Procedures on Thursday, September 19, 2019, at 11:00 a.m. in the office

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 3 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 25 of 52

of the Nardone Law Firm, PLLC located at 241 Church Street NE, Concord, North Carolina
(the “Sale Location”).

1.12 “Encumbrance” shall mean any mortgage, pledge, lien, security interest, charge, or
claim against, or other interest of any type, and the term interest shall be given the broadest
possible meaning for purposes of Section 363(f) of the Bankruptcy Code.

1.13. “Escrow Agent” shall mean Nardone Law Firm, PLLC, or such other escrow agent
that many be mutually agreed upon by Buyer and Seller.

1.14 “Execution Date” means the date of Buyer’s execution of this Agreement.

1.15 “Final Order” means an Order as to which the time to file an appeal, a motion for
rehearing or reconsideration or a petition for writ of certiorari has expired and no such
appeal, motion or petition is pending.

1.16 “Good Faith Deposit” means a dollar amount equal to ten percent (10%) of the
Purchase Price.

1.17 “Material Adverse Change” means, any event, change, condition or matter that,
individually or in the aggregate is or would reasonably be expected to materially impair
the value of the Acquired Assets or results in a material adverse effect or change in the
operation, condition (financial or otherwise) of the Acquired Assets or the Business, taken
as a whole.

1.18 “NDA” means the Confidentiality and Non-Disclosure Agreement executed by
Buyer and Seller in connection with the transactions contemplated herein but prior to
execution of this Agreement.

1.19 “Outside Date” means October 18, 2019.

1.20 “Priority Wage Claims” means all claims in the Bankruptcy Case made by or on
behalf of the Debtor’s current employees for past-due wages and reimbursable medical
expenses entitled to priority pursuant to § 507(a)(4) of the Bankruptcy Code.

1.21 “Purchase Price” means the amount Buyer proposes to pay for the Real Property
Assets and/or Personal Property Assets.

1.22 “Sale Approval Date” means the date that the Bankruptcy Court enters the Sale
Order; provided, however, that in the event a stay of the Sale Order pending appeal has
been entered prior to the Closing Date, then the Sale Approval Date shall be deemed to
have not occurred.

1.23 “Sales Order” means an order entered by the Bankruptcy Court pursuant to Sections
363 and 365 of the Bankruptcy Code, in form and substance acceptable to Buyer in its
reasonable discretion which order shall, amongst other approvals, approve the sale of the

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 4 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 26 of 52

Acquired Assets to Buyer free and clear of all Encumbrances pursuant to Section 363 (f)
of the Bankruptcy Code and which order shall include the determination that Buyer is a
good faith purchaser for purposes of Section 363 (m) of the Bankruptcy Code.

1.24 “Titled Vehicles” means all of the Debtor’s right, title and interest in and to those
certain titled motor vehicles identified as a 2002 GMC Van and 2010 Lexus SUV.

1.25 Transaction Documents” means this Agreement and any document required to be
executed to consummate the transaction contemplated by this Agreement.

2. Effectiveness of Agreement: The terms and provisions of this Agreement shall be subject
to the condition precedent of approval by the Bankruptcy Court. Except as otherwise provided
herein, this Agreement shall be irrevocable by Buyer.

3. Asset Sale: Subject to the terms and conditions set forth herein, on the Closing Date, Buyer
shall remit the Purchase Price to Seller, and Seller shall sell, assign, transfer, convey, and deliver
to Buyer, and Buyer shall purchase from Seller, the Acquired Assets, and all rights of any nature
arising thereunder or related thereto, to Buyer, AS IS, WHERE IS, WITH ALL FAULTS, and
WITHOUT RECOURSE, WARRANTY OR REPRESENTATION (except as expressly set forth
herein), to the extent set forth in the Sale Order, free and clear of all claims, liens, and
encumbrances, with such claims, liens, and encumbrances attaching to the proceeds of the sale to
the same extent, validity, and priority as existing with respect to the Acquired Assets immediately
before the Closing.

4, No Liabilities/Assumption of Liabilities: Other than the Assumed Liabilities, Buyer shall
not assume any liabilities or obligations of Seller of any kind, whether known or unknown,
contingent, matured, or otherwise, whether currently existing or hereinafter created.

5. Bill of Sale: At Closing, Seller shall deliver to Buyer a duly-executed bill of sale
substantially in the form appearing as Exhibit E attached hereto evidencing the conveyance of
Seller's right, title, and interest in and to the Fixed Assets and Titled Vehicles to Buyer.

6. Titled Vehicles Titles: At Closing, Seller shall deliver to Buyer original titles to each of
the Titled Vehicles properly endorsed to Buyer.

7. Physical Possession of Tangible Assets: At Closing, Seller shall deliver to Buyer
physical possession of all of the Acquired Assets capable of passing by delivery with the intent
that title in such Acquired Assets shall pass by and upon delivery.

8. Payment of Purchase Price: Buyer shall pay Seller the Purchase Price as follows:

8.1 Within one (1) business day of the Execution Date, Buyer shall pay the Good Faith
Deposit to the Escrow Agent. The Good Faith Deposit shall be applied to the Purchase
Price at Closing or otherwise disbursed by the Escrow Agent in accordance with the

provisions of this Agreement.

Asset Purchase Agreement - Butler Specialties, Inc, EXHIBI TA Page 5 of [5
T/A Butler Built Motorsports Equipment, Inc
9.

Case 19-50417 Doc104 Filed 08/05/19 Page 27 of 52

8.2 In the event any Acquired Asset having an aggregate value of $10,000 or more is
lost or destroyed prior to the Closing Date, then the Purchase Price shall be reduced by
any such asset's replacement value, as mutually agreed upon by the Parties in their
reasonable discretion.

8.3 On the Closing Date, Buyer shall pay Seller an amount equal to the full Purchase
Price, less the Good Faith Deposit (and any reduction for lost or destroyed Acquired
Assets as set forth above), by wire transfer in immediately available funds to an account
designated in writing by Seller, and the Good Faith Deposit shall be delivered to Seller.
Each party shall pay its own expenses, taxes, and other costs incident to or resulting from
this Agreement, whether or not the transaction contemplated hereby is consummated.

8.4 Ifthe Bankruptcy Court enters a sale approval order that fails to qualify as the Sale
Order and Buyer is not the Back-Up Bidder identified in such order, then Seller's obligation
to close the sale shall be null, void, and unenforceable, and Seller shall return the Good
Faith Deposit to Buyer within three (3) business days of the entry of such order.

8.5 | Notwithstanding any of the foregoing to the contrary, in the event Buyer is the
Back-Up Bidder and the party holding the winning bid fails to close by the corresponding
deadline provided in the sale approval order, then the Closing Date shall be the tenth
(10th) day after such deadline or on such earlier day mutually agreed upon by the Parties;
provided that the Closing Date shall not occur after the Outside Date without Buyer's
consent.

Executory Contracts: With respect to any contract that is not assumed and assigned to

Buyer as of the date of this Agreement, then provided that such contract has not been rejected by
Seller pursuant to Section 365 of the Bankruptcy Code, upon written notice(s) from Buyer within
sixty (60) days following the Closing of Buyer's desire to assume such contract, Seller shall take
all actions reasonably necessary to assume and assign to Buyer pursuant to Section 365 of the
Bankruptcy Code any contract(s) set forth in Buyer's notice(s); provided, that any applicable cure
cost shall be satisfied by Buyer. Seller agrees and acknowledges that it shall provide Buyer with
reasonable advance notice of any motion(s) to reject any contract.

10.

Seller's Representations and Warranties: Seller hereby represents and warrants to Buyer

that the following statements are true and correct as of the date hereof.

10.1 No approval, consent, license, permit, waiver, or other authorization is required
in connection with the execution or delivery by Seller of this Agreement.

10.2 No broker, finder or other person is or shall be entitled to any commissions or
finder's fees in connection with the transactions contemplated hereby by reason of any
action taken by Seller other than 321 Capital Partners, LLC.

10.3. To the best of Seller's actual knowledge, the Debtor has good and marketable title
to, or a valid leasehold interest in or all rights to use, all Acquired Assets, subject only to
Encumbrances which shall be released from the Acquired Assets and attach to the

Asset Purchase Agreement ~ Butler Specialties, Inc. EXHIBIT A Page 6 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 28 of 52

proceeds thereof pursuant to the Sale Order. To the best of Seller's actual knowledge,
subject to the entry of the Sale Order and completion of the Closing, Buyer shall have the
right to use all of the Acquired Assets free and clear of any Encumbrances.

10.4 Upon entry of the Sale Order, Seller shall have the necessary power and authority
to transfer the Acquired Assets to Buyer free and clear of any and all claims, liens,
charges, encumbrances, and interests whatsoever.

10.5 To the best of Seller's actual knowledge, other than the Bankruptcy Case or as
identified in the schedules filed in the Bankruptcy Case, there is no claim, action, suit,
proceeding, or governmental investigation of any nature pending or, to Seller's
knowledge, threatened against or by Seller (a) relating to or affecting the Acquired
Assets; or (b) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such action, to the best of Seller's
actual knowledge.

10.6 Subject to any necessary authorization from the Bankruptcy Court, Seller has full
power and authority to execute and deliver the Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. No other
corporate or organizational proceedings on the part of Debtor or Seller are necessary to
approve and authorize the execution and delivery of the Transaction Documents to which
Seller is a party and the consummation of the transactions contemplated thereby. Subject
to any necessary authorization from the Bankruptcy Court, all Transaction Documents to
which Seller is a party have been duly executed and delivered by Seller, except such
Transaction Documents that are required by the terms hereof to be executed and delivered
by Seller after the date hereof, in which case such Transaction Documents will be duly
executed and delivered by Seller at or prior to the Closing, and, subject to any necessary
authorization from the Bankruptcy Court, all Transaction Documents constitute, or will
constitute, as the case may be, the valid and binding agreements of Seller, enforceable
against Seller in accordance with their term.

10.7 EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION, SELLER MAKES
NO, AND NO PARTY SHALL BE ENTITLED TO RELY UPON,
REPRESENTATIONS OR WARRANTIES AS TO ANY FACT OR MATTER ABOUT
THE ASSETS OR SELLER, AND SELLER HEREBY DISCLAIMS ALL SUCH
WARRANTIES AND REPRESENTATIONS. THE ASSETS ARE BEING SOLD
WITHOUT RECOURSE TO SELLER. WITHOUT LIMITING THE FOREGOING,
THERE IS NO WARRANTY RELATING TO TITLE, POSSESSION, QUIET
ENJOYMENT, FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
OR THE LIKE IN CONNECTION WITH THIS SALE.

11. Buyer's Representations and Warranties: Buyer hereby represents and warrants to Seller
that the following statements are true and correct as of the date hereof.

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 7 of 15
T/A Butler Built Motorsports Equipment, Inc
12.

Case 19-50417 Doc104 Filed 08/05/19 Page 29 of 52

11.1 Buyer is duly organized, validly existing, and in good standing under the laws of
Buyer's State of organization or incorporation. Buyer has the legal right and authority to
execute and deliver this Agreement and perform Buyer's obligations hereunder. The
execution and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized, and no other proceedings or
approvals on the part of Buyer are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby, and this Agreement constitutes a
legal, valid, and binding obligation of Buyer.

11.2 No approval, consent, license, permit, waiver or other authorization is required in
connection with the execution or delivery by Buyer of this Agreement, the performance
of Buyer's obligations under this Agreement, or the consummation of the transactions
contemplated herein.

11.3 There are no legal or governmental proceedings that have been commenced by or
against Buyer or, to Buyer's knowledge, that have been threatened against or may affect
Buyer or any of Buyer's properties, assets, or operations, or that challenge, or that may
have the effect of preventing, delaying, making illegal, or otherwise interfering with, the
transactions contemplated by this Agreement. There are no court orders or directives
issued by any governmental agency to which Buyer or any of Buyer's assets are subject
that may adversely affect Buyer or that challenge, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the transactions
contemplated by this Agreement, or that affect the enforceability of this Agreement
against Buyer or impair Buyer's ability to consummate the transactions contemplated by
this Agreement.

11.4 No broker, finder, or other person is or shall be entitled to any commissions or
finder's fees in connection with the transactions contemplated hereby by reason of any
action taken by Buyer.

11.5 Buyer has no affiliation or relationship with the Debtor, any insider(s) (within
the meaning of Bankruptcy Code 101 (31)) of the Debtor, or any creditor(s) of the
Debtor whatsoever, other than the following:

 

11.6 Buyer expressly acknowledges and agrees this Agreement and Seller's efforts to
sell the Acquired Assets more broadly are subject to Bankruptcy Court approval and a
competitive sale process through which Seller will be permitted to advocate for a sale of
the Acquired Assets to a different purchaser if deemed appropriate by Seller.

Access to Information and Facilities: Seller agrees that, prior to the Closing Date, Buyer

and its respective representatives shall, upon reasonable notice and so iong as such access does
not unreasonably interfere with the business operations of Debtor, have reasonable access during
normal business hours to all facilities and shall be entitled to make such reasonabie investigation
of the properties, businesses and operations of Debtor (including conducting a physical inventory

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 8 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 30 of 52

of the Assets) and such examination of the books and records and financial condition of Seller as
it reasonably requests and to make extracts and copies to the extent necessary.

13. Conduct of Business and Maintenance of Assets: Except as otherwise expressly
contemplated by this Agreement or with the prior written consent of Buyer, and subject in all
cases to Seller's compliance with the prohibitions and restrictions of the Bankruptcy Code or any
Orders entered by the Bankruptcy Court, from the date hereof until the Closing Date, Seller shall:
(a) use commercially reasonable efforts to (i) conduct the Business of the Debtor in the ordinary
course of business, (i1) preserve the present business operations, organization and goodwill of the
Business, (iii) maintain the Acquired Assets in the ordinary course of business, and (iv) preserve
the present relationships with persons having business dealings with the Debtor (including
suppliers of the Business).

14. Notification of Certain Matters: Seller shall give prompt written notice to Buyer of (a)
the occurrence or nonoccurrence of any event that would be likely to cause either (i) any
representation or warranty of Seller contained in this Agreement, or in connection with the
transactions contemplated hereunder, to be untrue or inaccurate in any material respect at any
time from the date hereof to the Closing or (ii) directly or indirectly, any material adverse effect
on the Acquired Assets, or (b) any material failure of Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it hereunder

15. Bankruptcy-Related Matters:

15.1 Bankruptcy Actions: Seller will provide Buyer with a reasonable opportunity to
review and comment upon all motions, applications, petitions, schedules and supporting
papers relating to the transactions contemplated by this Agreement prepared by
(including forms of Orders and Notices to interested parties) prior to the filing thereof in
the Bankruptcy Case. All motions, applications, petitions, schedules and supporting
papers prepared by Seller and relating to the transactions contemplated by this Agreement
to be filed on behalf of Seller after the date hereof must be reasonably satisfactory in form
and substance to Buyer. Each of Buyer and Seller will promptly take such actions as are
reasonably requested by the other party to assist in obtaining entry of the Sale Order and
the Bidding Procedures Order, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for purposes, among others, of
providing necessary assurances of performance by Seller of its obligations under this
Agreement and the Transaction Documents and demonstrating that Buyer is a good faith
buyer under Section 363(m) of the Bankruptcy Code. Each of Buyer and Seller will
promptly take such actions as are reasonably requested by the other party to assist in
obtaining any necessary consents to the consummation of the transactions contemplated
by this Agreement.

15.2 Other Bids: Pursuant to the terms of the proposed Bidding Procedures Order,
Seller will solicit bids from other prospective Buyers for the sale of all or substantially
all of the Acquired Assets, on terms and conditions substantially the same in all respects
to this Agreement (or more favorable terms to Seller) and in accordance with the
procedures set forth in the proposed Bidding Procedures Order; provided that, following

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 9 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 31 of 52

completion of the Competitive Sale until the Closing, Seller shall not, directly or
indirectly, through any officer, director, employee, agent, professional or advisor, solicit
any proposal for an alternative transaction for all, or any portion of, the Acquired Assets.
15.3. Other Bankruptcy Matters: Seller and Buyer acknowledge that this Agreement
and the sale of the Acquired Assets are subject to Court approval. Seller and Buyer
acknowledge that to obtain such approval, Seller must demonstrate that Seller has taken
reasonable steps to obtain the highest and otherwise best offer possible for the Acquired
Assets, and that such demonstration shall include giving notice of the transactions
contemplated by this Agreement to creditors and interested parties as ordered by the
Bankruptcy Court. In the event an appeal is taken or a stay pending appeal is requested,
from either the Bidding Procedures Order or the Sale Order, Seller shall immediately
notify Buyer of such appeal or stay request and shall promptly provide to Buyer a copy
of the related notice of appeal or Order of stay. Sefler shall also provide Buyer with
written notice of any motion or application filed in connection with any appeal from either
of such Orders. From and after the Effective Date, Seller shall not take any action which
is intended to (or is reasonably likely to), or fail to take any action the intent {or the
reasonably likely result) of which failure to act is to, result in the reversal, voiding,
modification or staying of Bidding Procedures Order.

16. Conditions to Closing:

16.1 Conditions to Parties’ Obligations: The obligations of Buyer and Seller under this
Agreement are subject to satisfaction of the following conditions precedent on or before
the Closing Date, any one or more of which may be waived (but only in writing) by Buyer
and Seller (provided that no such waiver shall be deemed to have cured any breach of any
representation, warranty or covenant made in this Agreement): (a) all authorizations,
consents, filings and approvals necessary to permit the parties to perform the transactions
contemplated hereby shall have been duly obtained, made or given, shall be in form and
substance, reasonably satisfactory to the Parties, shall not be subject to the satisfaction of
any condition that has not been satisfied or waived and shall be in full force and effect;
and (b) no order shall be issued by and no proceeding shall be pending before any
governmental authority seeking or threatening to stay, restrain or prohibit the
consummation of the transactions contemplated by this Agreement.

16.2 Conditions to Performance by Buyer: The obligations of Buyer under this
Agreement are subject to satisfaction of the following conditions precedent on or before
the Closing Date, any one or more of which may be waived (but only in writing) by
Buyer: (a) Seller shall make all of the representations and warranties set forth in this
Agreement on and as of the Closing Date, and such representations and warranties shall
be true and correct as of the Closing Date in all material respects; (b) Seller shall have
performed and complied in all material respects with all its respective obligations under
this Agreement which are to be performed or complied with by it prior to or at the
Closing; (c) the Sale Order shall approve and authorize the transactions contemplated by
this Agreement, shall have been entered on the docket of the Bankruptcy Court, and shall
have become a Final Order; (d) there shall not have occurred a Material Adverse Change

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 10 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 32 of 52

since the date hereof; and (e) Seller shall have delivered to Buyer all of the Closing
deliverables required by this Agreement.

16.3. Conditions to Performance by Seller: The obligations of Seller under this
Agreement are subject to satisfaction of the following conditions precedent on or before
the Closing Date, any one or more of which may be waived (but only in writing) by
Seller: (a) Buyer shall make all of the representations and warranties set forth in this
Agreement on and as of the Closing Date, and such representations and warranties shall
be true and correct as of the Closing Date in all material respects; (b) Buyer shall have
performed and complied in all material respects with all its respective obligations under
this Agreement which are to be performed or complied with by it prior to or at the
Closing; (c) the Bankruptcy Court shall have entered an Order approving the execution
of this Agreement by Seller and the consummation by Seller of the transactions
contemplated herein; and (d) Buyer shall have delivered to Seller all of the Closing
deliverables required by this Agreement.

17. Termination: This Agreement may be terminated prior to the Closing upon written notice
to the non-terminating Party(ies) as follows: (i) by mutual written agreement of the Parties at any
time; (ii) in the event of a material misrepresentation in this Agreement by Buyer or Buyer's
Control Person, by Seller immediately upon written notice to Buyer; (iii) in the event of a material
breach of this Agreement by Buyer or Buyer's Control Person, by Seller upon Buyer's or Buyer's
Control Person's failure to cure such breach after ten (10) days' advance written notice; (iv) in the
event of a material breach of this Agreement by Seller, by Buyer upon Seller's failure to cure such
breach after ten (10) days! advance written notice; (v) by Buyer or Seller if there shall be in effect
a Final Order restraining, enjoining or otherwise prohibiting the consummation of the transactions
contemplated herein; (vi) automatically upon the Bankruptcy Court's entry of an order approving
an Acquisition Proposal for all, or any portion of, the Acquired Assets; provided, that if in
connection with such an Acquisition Proposal, the Buyer is the Back-Up Bidder ', then Buyer
shall not be permitted to terminate this Agreement until after the earlier of (A) the Closing of such
acquisition Proposal or (B) the Outside Date; (vii) by Buyer if the Bankruptcy Court does not
enier the Bidding Procedures Order on or before September 12, 2019 (viii) by Buyer if the
Bankruptcy Court does not enter the Sale Order on or before October 17, 2019; (ix) by Buyer on
any day on or after the Outside Date if the Closing shall not have occurred by such date (or by
such later date as shall be mutually agreed to by Buyer and Seller in writing), unless the Closing
has not occurred due to a material failure of Buyer to perform or observe its obligations as set
forth in this Agreement required to be performed or observed by it on or before the Closing Date;
(x) by Seller on any day on or after the Outside Date if the Closing shall not have occurred by
such date (or by such later date as shall be mutually agreed to by Buyer and Seller in writing),
unless the Closing has not occurred due to a material failure of Seller to perform or observe its
obligations as set forth in this Agreement required to be performed or observed by it on or before
the Closing Date; and (xi) by Buyer if (A) the Bankruptcy Case is dismissed or converted into a
case under Chapter 7 of the Bankruptcy Code, or (B) anyone other than Seller is appointed as

 

1321 Capital Partners shall select the successful bid (the “Winning Bid”) and a back-up bid (the “Back-Up Bid”)
during the Competitive Sale and conclude the Competitive Sale by announcing the Winning Bid, and the holder
thereof (the “Winning Bidder”), and a Back-Up Bid, and the holder thereof (the “Back-up Bidder”).

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 11 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 33 of 52

trustee of the Debtor's bankruptcy estate. Except as expressly set forth in this Section above,
Buyer's obligations arising under this Agreement are irrevocable.

18. Return of Deposit: If this Agreement is terminated or the transactions hereby are not
consummated for any reason other than a termination by Seller based on Buyer's material
misrepresentation or material breach, then Escrow Agent shall pay the Good Faith

Deposit to Buyer within three (3) business days following the date of such termination.

19. Further Assurances: The Parties agree to use reasonable efforts to take such further
actions as may be reasonably necessary following the Closing Date to effectuate the transactions
contemplated by this Agreement. The Parties agree to execute and deliver any customary
instruments of transfer, assumption, filings or documents, in form and substance reasonably
satisfactory to the Parties, as may be required to give effect to this Agreement even if not
specifically referenced in this Agreement.

20. Notices: All notices permitted or required to be made under this Agreement shall be made
in writing and shall be deemed to have been given when delivered either: (a) in person, (b) by
electronic mail, or (c) one (1) business day after being deposited with a nationally-recognized
overnight carrier, and addressed to the address set forth for each Party in the General Provisions.
Any notice sent by other means shall be deemed operative only upon actual receipt. A Party's
address set forth in this Agreement may be changed by a Party upon ten (10) days' written notice
given to all Parties sought to be charged with notice of such change. The refusal of any Party to
accept delivery or the inability to deliver because of changed address of which no notice was
given shall be deemed the equivalent of receipt.

21. Miscellaneous:

21.1 Ifany term or provision of this Agreement is invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not affect any other
term or provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

21.2 This Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

21.3. No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by any Party
shall operate or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement shall
operate or be construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 12 of 15
T/A Butler Built Motorsports Equipment, Ine
Case 19-50417 Doc104 Filed 08/05/19 Page 34 of 52

21.4 Seller reserves all rights, claims, and remedies (i) against all parties that are
obligated to Seller on the indebtedness secured by the Acquired Assets or that have
pledged any assets as collateral for such indebtedness, and (ii) with respect to any assets
other than the Acquired Assets that have been pledged as collateral for such indebtedness,
and Seller waives no such rights, claims, or remedies, except solely with respect to the
Acquired Assets as of the Closing Date.

21.5 This Agreement shall bind and inure to the benefit of the Parties and their
respective personal representatives, heirs, successors, and assigns. Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be assigned by
a Party without the prior written consent of the other Party.

21.6 All negotiations, considerations, representations, and understandings between the
Parties with respect to the subject matter of this Agreement are incorporated and merged
herein. This Agreement may be modified or altered only by agreement in writing between
the Parties.

21.7 This Agreement may be signed in any number of separate copies, each of which
shall be effective as an original, but all of which taken together shall constitute a single
document. An electronic transmission or other facsimile of this Agreement or any related
document shall be deemed an original and shall be admissible as evidence of the
document and the signer's execution,

21.8 Time is of the essence with respect to the performance of the obligations under
this Agreement.

21.9 All representations and warranties made in this Agreement or any other document
furnished in connection with this Agreement shall survive the execution, delivery, and/or
termination of this Agreement and the Closing.

21.10 This Agreement shall be governed by and pursuant to the internal laws of the State
of North Carolina, except with respect to conflict of laws principles. The Bankruptcy
Court shall be the exclusive venue to resolve any dispute that should arise between the
Parties in connection with this Agreement.

21.11 Buyer hereby irrevocably consents to the personal jurisdiction of the Bankruptcy
Court in any action, claim, or other proceeding arising out of any dispute in connection
with this Agreement, any rights or obligations hereunder, or the performance of such
rights and obligations. Buyer hereby irrevocably consents to the service of a summons
and complaint and other process in any action, claim, or proceeding brought by Seller in
connection with this Agreement, any rights or obligations hereunder, or the performance
of such rights and obligations, on behalf of themselves or their property, by First Class
U.S. Mail, postage prepaid, delivered to Buyer at Buyer's address set forth in the General
Provisions; provided, however, nothing in this Section shall affect Seller's right to serve
legal process in any other manner permitted by applicable law.

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 13 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 35 of 52

21.12 Iflegal proceedings are instituted to enforce any provision of this Agreement, the
prevailing party in the proceeding shall be entitled to recover from the non-prevailing
party reasonable attorneys' fees and court costs incurred in connection with the
proceeding.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Execution Date.

SELLER:

 

Brian T. Bulter, as President and the Court authorized representative of
Debtor, Butler Specialties, Inc. T/A Butler Built Motorsports Equipment,
Thc.

BUYER:

By:

 

Printed Name:

 

Title:

 

BUYER’S CONTROL PERSON:

 

Printed Name:

 

Asset Purchase Agreement - Butler Specialties, Inc. EXHIBIT A Page 14 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 36 of 52

Asset Purchase Agreement ~ Butler Specialties, Inc, EXHIBIT A Page 15 of 15
T/A Butler Built Motorsports Equipment, Inc
Case 19-50417 Doc104 Filed 08/05/19 Page 37 of 52

 

PLEASE COMPLETE AND RETURN AGREEMENT VIA EMAIL: CA@321CAPITAL.COM OR FAX: {443} 320-9225
This Non-Disclosure Agreement, (hereinafter "Agreement"), which shall be regarded as a mutual and
reciprocal contract between the Parties, is made and entered into as of this ___ day of ,2019

by and between Three Twenty-One Capital Partners (Investment Banker’) and

 

(“Recipient”),

WHEREAS, the Parties hereto are desirous of establishing a mutually-beneficial business relationship for the
entirety sale, refinance, investment, joint venture partnership, or other related transaction of our client, herein
referred to as Butler Specialties, Inc. (‘The Company"). The Parties hereto are prepared to disclose information or
data of a confidential nature, including but not limited to financial information, client information, business
concepts, business strategies, business Gpportunities, business relationships and sources of capital and financing.

NOW THEREFORE, in consideration of the mutual agreements contained herein,

l. Except as otherwise required by law, the Parties agree to hold all confidential or proprietary information or
trade secrets (“information”) in trust and confidence and agrees that it shall be used only for the contemplated
purpose, and shall not be used for any other purpose or disclosed to any third party under any circumstances
whatsoever except as may be necessary ta complete the desired results above.

2, When requested all materials are to be returned or destroyed and no copies may be made or retained of any
written information supplied. Notwithstanding the foregoing, one copy of the materials may be kept for legal,
compliance, or other internal document retention policies, including copies made during automated back-up
procedures.

3. This information shall not be disclosed to any employee, consultant or third party unless the said party
agrees to be bound by the terms of this Agreement.

4. It fs understood that either Party would have no obligation with respect to any information known by the other
Party in this Agreement or as may generally be known within the industry prior to the date of this Agreement,
or that shall become common knowledge within the industry thereafter.

The Parties acknowledge the information disclosed herein is proprietary or trade secrets and in the event of
any breach, either Party shall be entitled to seek injunctive relief as a cumulative and not necessarily successive
or exclusive remedy to claim for monetary damages.

in

6. This agreement shall be binding upon and inure te the benefit of the Parties, their successors and assigns.

7. Each Party acknowledges that this Agreement is a valid and legally binding obligation that has been executed
by an authorized representative. A copy of this Agreement transmitted via facsimile, bearing the signature
{or e-signature) of one or both Parties shall be deemed to be of the same legal force and effect as an original
of the Agreement bearing such signature(s) as originally written by such one or both Parties.

8. This agreement expires upon one year of the date of execution of this document.

In witness of this, the Investment Banker and the Recipient have executed this Agreement as of the day and
year first written above,

Signature: Three Twenty-One Capital Partners:

 

 

Print Name: Date:

 

   

Company:

 

THREE TWENTY-ONE
poppe

LP ATUE REL Ss

Title:

 

Date:

 

Three Twenty-One Capital Partners — 5950 Symphony Woods Rd. - Suite 200 - Columbia,

Exhibit £
Case 19-50417 Doc104 Filed 08/05/19 Page 38 of 52

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT ON NORTH CAROLINA
WINSTON-SALEM DIVISION

 

IN RE: )
) Case No. 19-50417
BUTLER SPECIALTIES INC., T/A )
BUTLERBUILT MOTORSPORTS ) Chapter 11
EQUIPMENT, INC. )
)
Debtor. )
)
SALE NOTICE
On , 2019, the U.S. Bankruptcy Court for the Middle District of

North Carolina (the “Court”) granted the Motion for Order (I) Approving Bidding and Sale
Procedures in Connection with the Sale of Assets, (II) Approving Form of Asset Purchase
Agreement, (III) Scheduling Competitive Sale and Sale Approval Hearing, and (IV) Approving
Sale Free and Clear of Liens to Good Faith Purchaser (the “Motion”) and entered an Order in
the above-captioned bankruptcy case approving the Bidding and Sale Procedures proposed by
Butler Specialties, Inc. T/A Butler Built Motorsports Equipment, Inc. (the “Debtor”) and 321
Capital Partners, LLC (“321 Capital Partners”) which relate to the sale of the Debtor's assets.
The Bidding and Sale Procedures are as follows:

ASSETS TO BE SOLD: The Debtor seeks to sel] all of the Debtor's right, title, and interest in
and to that Real property described as 70 Pitts Schoo] Road, Concord, North Carolina (the “Real
Property” or “Real Property Assets”), and inventory, accounts, receivable, vehicles, furniture,
fixtures and equipment, its intellectual property, its miscellaneous tangible personal property, and
other intangible assets (the ‘Personal Property Assets”). Collectively, the Real Property Assets
and Personal Property Assets are referred to as the “Assets.”

The Real Property Assets and Personal Property Assets may be sold collectively or separately. A
Qualified Bid shall specify whether the Bidder is placing a bid on the Real Property Assets, the
Personal Property Assets, or the Real Property Assets and Personal Property Assets together.

BID DEADLINE: Any person(s) or entities wishing to submit a bid to purchase the Assets and/or
participate in the competitive sale of the Assets (the "Competitive Sale") shall: (1) immediately
deliver a properly and validly executed Confidentiality and Non-Disclosure Agreement in the form
attached hereto (an "NDA”) to: ca(@321capital.com and, if determined by 321 Capital Partners to
be a “Qualified Bidder,” then (2) deliver, on or before September 13, 2019 (the “Bid Deadline”)
(a) an executed Asset Purchase Agreement in a form substantially similar to the form attached
hereto (an "APA") and (b) either a version of the executed APA marked to show the changes

EXHIBIT C
Case 19-50417 Doc104 Filed 08/05/19 Page 39 of 52

against the attached APA or an electronic version in Word of the executed APA to: 321 Capital
Partners, LLC, 5950 Symphony Woods Road, Columbia MC, 21044, or ca(@321capital.com.

REQUIREMENTS FOR A QUALIFIED BIDDER: Immediately upon receipt of an NDA, 321
Capital Partners shall endeavor to determine whether an interested purchaser qualifies to
participate in the Competitive Sale (a "Qualified Bidder"), 321 Capital Partners shall retain
complete discretion to determine whether an interested person or entity is a Qualified Bidder. At
a minimum, a Qualified Bidder will have the financial wherewithal to consummate the proposed
transaction, including the willingness to provide detailed financial information to 321 Capital
Partners to verify such financial wherewithal.

321 Capital Partners, LLC, shall endeavor to notify any person or entity who has delivered an
NDA regarding whether the person or entity has been approved as a Qualified Bidder within one
(1) business day after 321 Capital Partners approves such person or entity as a Qualified Bidder,

REQUIREMENTS FOR A QUALIFIED BID: 321 Capital Partners shall retain complete
discretion to determine whether an APA received qualifies a Qualified Bidder to participate in the
auction and/or in the Competitive Sale (a "Qualified Bid").' At a minimum, a Qualified Bid must
have the following characteristics, unless otherwise ordered by the Court.

(1) A Qualified Bid must be timely submitted on or before the Bid Deadline.

(2) A Qualified Bid makes adequate representations and warranties regarding the
Qualified Bidder’s affiliation or relationship with the Debtor, any insider(s) of the Debtor,
or any creditor(s)} of the Debtor.

(3) A Qualified Bid requires the Qualified Bidder to make a good faith deposit in an
amount equal to ten percent (10%) of the total consideration to be paid for the assets to be
purchased by the Qualified Bidder.

(4) A Qualified Bid warrants that it is not subject to any additional due diligence, any
financing contingency(ies), or any further board or similar corporate approval.

(5) A Qualified Bid provides that it is irrevocable by the Qualified Bidder unless and
until three (3) days after a Court order approving a sale of the assets pursuant to which the
Qualified Bidder does not hold the “Winning Bid” or “Back-Up Bid” (each defined below).

(6) A Qualified Bid commits to a closing on the purchase as soon as possible after entry
of an order approving the sale, but not later than three (3) business days after such order
has become a final order (the “Closing”).

 

‘Tf only one Qualified Bidder participates by placing a bid by the Bid Deadline, that Qualified Bidder’s bid will be
the Winning Bid and no Competitive Sale will be held. A Competitive Sale will be held only if more than one
Qualified Bidder places a bid by the Bid Deadline.

EXHIBIT C
Case 19-50417 Doc104 Filed 08/05/19 Page 40 of 52

(7) A Qualified Bid acknowledges that the sale is “as-is, where-is” with no warranties
express or implied by the Debtor, other than a warranty that the Debtor has done nothing
to impair title or Assets.

(8) A Qualified Bid represents and warrants to the Debtor that the Qualified Bidder (A)
has relied solely upon the Qualified Bidder’s own independent review, investigation,
and/or inspection of the Assets in making the bid and (B) did not rely upon any written or
oral statements, representations, promises, warranties, or guarantees whatsoever, whether
express, implied, by operation of law or otherwise, by the Debtor regarding the ssets.

(9) A Qualified Bid includes no breakup fee, expense reimbursement, or similar
payment obligation burdening the Debtor.

(10) A Qualified Bid must allocate the proposed purchase price among the Real Property
Assets, Personal Property Assets, or Assets.

DUE DILIGENCE: All due diligence must be completed by any Qualified Bidders on or before
the Bid Deadline such that all bids will be free of all contingencies other than the Court's approval
of the sale free and clear of liens, with any liens transferring to the sale proceeds. Subject to the
Qualified Bidder’s execution of the NDA, 321 Capital Partners shall provide Qualified Bidders
with any documents requested prior to the Bid Deadline that are in 321 Capital Partners’ possession
or are readily available to 321 Capital Partners, 321 Capital Partners shall not be obligated to
furnish access to any information of any kind regarding the assets after the Bid Deadline.

SELECTION OF OUALIFIED BIDS: After a Qualified Bidder submits an APA, 321 Capital
Partners may, its complete discretion, communicate with the Qualified Bidder and request any
additional information deemed necessary to evaluate whether the bid should be accepted as a
Qualified Bid. If more than one Qualified Bid is received, 321 Capital Partners will send, on or
before September 16, 2019, a written Competitive Sale invitation to all Qualified Bidders
submitting Qualified Bids.

DESIGNATION OF COMPETITIVE SALE PARTICIPANTS: All Qualified Bidders wishing
to bid at the Competitive Sale shall appear and participate at the Competitive Sale—either in
person or telephonically—through a duly authorized representative. On or before September 17,
2019, all holders of Qualified Bids shal! notify 321 Capital Partners in writing of the name and
relationship to the Qualified Bidder of any representative who will appear at the Competitive Sale
on the Qualified Bidder's behalf and a certification that the identified representative(s) will have
the full authority to bid at the Competitive Sale on behalf of the Qualified Bidder, provided,
however, that 321 Capital Partners will have the ability to exclude any identified representative
that it reasonably believes would be disruptive to the Competitive Sale process.

LOCATION OF COMPETITIVE SALE: if more than on Qualified Bid is received, then 321
Capital Partners shall conduct a Competitive Sale at the law office of Nardone Law Firm, PLLC,
241 Church Street NE, Concord, North Carolina, 28025 or in such other location 321 Capital
Partners designates upon advance written notice to holders of Qualified Bids.

EXHIBIT C
Case 19-50417 Doc104 Filed 08/05/19 Page 41 of 52

DATE AND TIME OF COMPETITIVE SALE: The Competitive Sale will be on September
19, 2019 at 11:00 a.m.

SALE PROCEDURES: The following rules shall govern the Competitive Sale.

(1) Only Qualified Bidders submitting Qualified Bids and any Stalking Horse are
eligible to participate in the Competitive Sale. Other than Qualified Bidders and their
representative, the only parties permitted to attend the Competitive Sale are the IRS and
the IRS*s counsel, the NCDOR and the NCDOR’s counsel, 321 Capital Partners’
representatives, and the Debtor’s counsel.

(2) Prior to the Competitive Sale, 321 Capital Partners shall select the Qualified Bid
that, in 321 Capital Partners’ complete discretition, reflects the highest or otherwise best
value for the Assets as the Competitive Sale’s opening bid. 321 Capital Partners shall then
commence the Competitive Sale by announcing the opening bid.

(3) Thereafter, Competitive Sale participants may submit bids that are higher and better
than a prior bid in increments of at least $10,000.00 until 321 Capital Partners selects a
successful bid; provided however, that 321 Capital Partners shall retain complete discretion
to adjust the overbid increments upward or downward during the Competitive Sale.

(4) 321 Capital Partners may adjourn the Competitive Sale and/or adopt supplemental
Competitive Sale rules or procedures in order to facilitate a more effective Competitive

Sale.

(5) 321 Capital Partners shall select the Winning Bid and a Back-Up Bid during the
Competitive Sale and conclude the Competitive Sale by announcing the Winning Bid and
Back- Up Bid.

(6) The Court will conduct an approval hearing to consider whether to approve the sale
pursuant to § 363 of the Code on October 1, 2019 at 2:00 p.m., unless the Competitive Sale
has adjourned to a later date and time.

CONSUMMATION OF SALE: If the Court approves a sale based on the Winning Bid, then the
holder of the Winning Bid shall close on the purchase as soon as possible after entry of an order
approving the sale, but not later than three (3) business days after such order has become a final
order. If the holder of the Winning Bid fails to consummate the purchase, then the holder of the
Back-Up Bid shall close on the purchase within twenty (20) days of entry of the order approving
the sale becoming a final order.

EXHIBIT C
Case 19-50417 Doc104 Filed 08/05/19 Page 42 of 52

RESERVATION OF RIGHTS: 321 Capital Partners expressly reserves the right to determine
whether any bid is a Qualified Bid and whether any Qualified Bid is the Winning Bid or a Back-
Up Bid, The Debtor and 321 Capitai Partners expressly reserve the right to seek all available
damages from the holder of the Winning Bid or the holder of the Back-Up Bid if such bidder
wrongfully fails to consummate the purchase pursuant to these Bidding and Sale Procedures.

 

This the day of , 2019.
{si Kristen S. Nardone
KRISTEN S. NARDONE
N.C. Bar No. 28063
Attorney for the Debtor
OF COUNSEL:

Nardone Law Firm, PLLC
PO Box 1394
Concord, NC 28026-1394
704-784-9440

EXHIBIT C
Case 19-50417 Doc104 Filed 08/05/19 Page 43 of 52

EXHIBIT D

BUDDING PROCEDURES ORDER

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

IN RE:

BUTLER SPECIALTIES, INC., T/A
BUTLERBUILT MOTORSPORTS

EQUIPMENT, INC. Case No: 19-50417
Debtor.
Chapter 11

Mo ee ee ee ee

 

ORDER APPROVING BIDDING AND SALE PROCEDURES IN
CONNECTION WITH THE SALE OF ASSETS AND SCHEDULING COMPETITIVE
SALE AND SALE APPROVAL HEARING
THIS MATTER came before the Court for hearing on , 2019
upon the Motion by Butler Specialties, Inc., T/A Butlerbuilt Motorsports Equipment, Inc. (the
“Debtor”) for Order (I) Approving Bidding and Sale Procedures in Connection with the Sale of
Assets, (11) Approving Form of Asset Purchase Agreement, (III) Scheduling Competitive Sale
and Sale Approval Hearing, and (IV) Approving Sale Free and Clear of Liens to Good Faith
Purchaser (the “Motion”). At the hearing, Kristen S$. Nardone appeared on behalf of the Debtor,

Robert E. Price, Jr. appeared on behalf of the Office of the United States Bankruptcy

Administrator, and Nathan Strup appeared on behalf of the Internal Revenue Service. Based

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 44 of 52

upon a review of the Motion, the record in this case, the evidence presented at the hearing and
arguments of counsel, the Court finds that the relief requested in the Motion is in the best interest
of the Debtor, the Debtor’s creditors, and the Debtor’s bankruptcy estate. In support hereof, the
Court finds as follows:

I. On April 23, 2019 (the “Petition Date”), the Debtor commenced a case under
Chapter 11 of Title 11, United States Code in this Court. The Debtor continues to operate its
business and manage its properties as Debtor-in-Possession pursuant to Sections 1107(a) and

1108 of the Bankruptcy Code.

2. The Debtor’s principal business is the manufacture of auto racing seats and
accessories.
3. No trustee or examiner has been appointed in Debtor’s Chapter 11 case, and no

creditors or other official committee has been appointed herein pursuant to Section 1102 or the
Bankruptcy Code.

4, On July 17, 2019, this Court approved the hiring of Three Twenty-One Capital
Partners, LLC (“321 Capital Partners’’) as investment banker to facilitate a sale under Section
363 of the Bankruptcy Code (a 363 Sale”).

5. 321 Capital Partners investigated the Assets of the Debtor and is marketing the
same.

6. 321 Capital Partners has not located a “stalking horse” bidder to date but
continues to seek the same. Ifa stalking horse bidder arises, 321 Capital Partners will continue
to market the Debtor’s business and assets to other interested strategic buyers or investors. In the

event competitive bids are received by Debtor, a stalking horse’s offer would be an opening bid

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 45 of 52

at an auction sale, and other interested parties would be invited to submit competitive bids (the
“Auction” or “Competitive Sale”).

7. The Bidding and Sale Procedures shall be as follows:
a. 321 Capital Partners will have a marketing period ending on September 13, 2019 (the
“Bid Deadline”) to solicit offers for the Assets.

b. Any person or entities wishing to participate in the Competitive Sale! (process
shall deliver as soon as reasonably possible a properly and validly executed Confidentiality and
Non-Disclosure Agreement in the form attached as “Exhibit B” (an “NDA”) to Devin Hudgins,
321 Capital Partners, 5950 Symphony Woods Road, Columbia, MD, 21044, ca@321capital.com,
or via facsimile 443-320-9225,

c. Upon receipt of an NDA, 321 Capital Partners will determine whether an
interested purchaser qualifies to participate in the Competitive Sale (a “Qualified Bidder’). 321
Capital Partners will retain complete discretion to determine whether an interested entity is a
Qualified Bidder. At a minimum, a Qualified Bidder will have the financial wherewithal to
consummate the proposed transaction, including the willingness to provide details financial
information to 321 Capital Partners to verify such financial wherewithal.

d. 321 Capital Partners will notify an entity who has delivered an NDA regarding
whether or not the entity has been approved as a Qualified Bidder within one (1) business day
following the date upon which 321 Capital Partners has approved the same as a Qualified Bidder.

Qe, If (1) there is a stalking horse bid and a Qualified Bid”) is received on or before
the Bid Deadline, or (2) there is no Stalking Horse Bid and more than one Qualified Bid is
received on or before the Bid Deadline, then 321 Capital Partners shall conduct a competitive
sale of the Assets (the “Competitive Sale”) pursuant to these Bidding and Sale Procedures on
Thursday, September 19, 2019, at 11:00 a.m. in the office of the Nardone Law Firm, PLLC
located at 241 Church Street NE, Concord, North Carolina (the “Sale Location”).

f. In order to attend the Competitive Sale, a Qualified Bidder must deliver, on or
before the Bid Deadline, (i) and executed Asset Purchase Agreement in a form substantially
similar to that appearing as attached “Exhibit A” (an “APA”) and (ii) either a version of the
executed APA marked to show the changes against the APA attached as “Exhibit A” or an

 

! Competitive Sale shall mean if (1) there is a stalking horse bid and a Qualified Bid is received on or before the Bid
Deadline, or (2) there is no Stalking Horse Bid and more than one Qualified Bid is received on or before the Bid
Deadline, then 321 Capital Partners shail conduct a competitive sale of the Assets (the “Competitive Sale”) pursuant
to these Bidding and Sale Procedures on Thursday, September 19, 2019, at 11:00 a.m. in the office of the Nardone
Law Firm, PLLC located at 241 Church Street NE, Concord, North Carolina (he “Sale Location”).

? A Qualified Bid is a bid placed by a Qualified Bidder. 321 Capital Partners shall determine what constitutes a
Qualified Bidder.

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 46 of 52

electronic version in Word of the executed APA to: Devin Hudgins, 321 Capital Partners, 5950
Symphony Woods Road, Columbia, MD, 21044, ca@321] capital.com.

g. 321 Capital Partners shall retain complete discretion to determine whether any
APA submitted qualifies as a Qualified Bidder to participate in the Competitive Sale (a
“Qualified Bid”), At a minimum, a Qualified Bid must have the following characteristics, unless
otherwise ordered by the Court:

) Is timely submitted on or before the Bid Deadline;

(ii) Makes adequate representations and warranties regarding the Qualified
Bidder’s affiliation or relationship with the Debtor, any insider(s) of the
Debtor, or any creditor(s) of the Debtor;

(iit) Requires the Qualified Bidder to make a good faith deposit in the amount
equal to ten percent (10%) of the total consideration to be paid for the
assets to be purchased by the Qualified Bidder;

(iv) Warrants that it is not subject to any additional due diligence, any
financing contingencies, or any further board or similar corporate
approval;

(v) Provides that it is irrevocable by the Qualified Bidder until three (3) days
after a Court order approving a sale of the assets pursuant to which the
Qualified Bidder does not hold the “Winning Bid” or “Back-Up-Bid™,

(vi) Commits to a closing on the purchase as soon as possible after entry of an
order approving the sale, but not later than three (3) business days after
such order has become a final order (the “Closing”’).

(vii) Acknowledges that the sale is ‘as-is, where-is” with no warranties express
or implied by the Debtor or 321 Capital Partners;

(viii) Represents and warrants to the Debtor and 321 Capital Partners that the
Qualified Bidder (A) has relied solely upon the Qualified Bidder’s own
independent review, investigation, and/or inspection of the assets in
making the bid and (B) did not rely upon any written or oral statements,
representations, promises, warranties, or guarantees whatsoever, whether
express, implied, by operation of law or otherwise, by the Debtor or 321
Capital Partners regarding the assets;

(ix) Includes no breakup fee, expense reimbursement, or similar payment
obligation;

(x) Must be on substantially similar terms as, or better terms than, the APA
and must specify whether the purchase is for the Assets or the Real
Property Assets or Personal Property Assets separately; and

(xi) Must allocate the propose purchase price among the Real Property Assets
or Personal Property Assets.

h. All due diligence shall be completed prior to the Bid Deadline, such that all bids
at the Competitive Sale will be free of all contingencies other than the Court’s approval

 

3321 Capital Partners shall select the successful bid (the “Winning Bid”) and a back-up bid (the “Back-Up Bid”)
during the Competitive Sale and conclude the Competitive Sale by announcing the Winning Bid, and the holder
thereof (the “Winning Bidder”), and a Back-Up Bid, and the holder thereof (the “Back-up Bidder”).

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 47 of 52

of the sale free and clear of liens, with any liens transferring to the sale proceeds. Subject
to execution of the NDA, 321 Capital Partners shall provide potential bidders with any
and all documents requested prior to the Bid Deadline that are in its possession or readily
available to it. 321 Capital Partners shall not be obligated to furnish access to any
information of any kind whatsoever regarding the Assets after the Bid Deadline.

i. After a Qualified Bidder submits an APA, 321 Capital Partners may, in its
complete discretion, communicate with the Qualified Bidder and request any additional
information deemed necessary to evaluate whether the bid should be accepted as a Qualified Bid.

j. 321 Capital Partners will send, on or before September 16, 2019, a written
Competitive Sale invitation to all Qualified Bidders, if more than one Qualified Bidder
participated in the bidding, who submitted a Qualified Bid. 321 Capital Partners shall disclose
all Qualified Bids to any stalking horse bidder.

k, If there is no stalking horse bid and only one Qualified Bid is received, the one
Qualified Bid will be the “Winning Bid” and the Debtor will seek Court approval of the sale to
the one Qualified Bidder pursuant to Section 363 of the Code at a hearing on or prior to October
1, 2019, subject to the Court’s availability.

L If more than one Qualified Bid is received, 321 Capita] Partners shall conduct a
Competitive Sale on September 19, 2019 at the Nardone Law Firm, PLLC, 241 Church Street
NE, Concord, North Carolina at 11:00 a.m.

m. Except as otherwise provided herein, only Qualified Bidders submitting Qualified
Bids and any stalking horse are eligible to participate in and attend the Competitive Sale. All
Qualified Bidders wishing to bid at the Competitive Sale shall appear and participate at the
Competitive Sale — either in person or telephonically — through a duly authorized representative.
On or before September 17, 2019, all holders of Qualified Bids shall notify 321 Capital Partners
in writing or the name and relationship to the Qualified Bidder or any representative who will
appear at the Competitive Sale on the Qualified Bidder’s behalf and a certification that the
identified representative will have the full authority to bid at the Competitive Sale on behalf of
the Qualified Bidder, provided, however, that 321 Capital Partners will have the ability to
exclude any identified representative that 321 Capital Partners reasonably believes would be
disruptive to the Competitive Sale process.

n, Other than Qualified Bidders and their representatives, the only parties permitted
to attend the Competitive Sale are the IRS and the IRS’s counsel, the NCDOR and the NCDOR’s
counsel, 321 Capital Partners representative(s), and the Debtor’s counsel.

0. Prior to the Competitive Sale, 321 Capital Partners will select the Qualified Bid
that it determines best reflects the highest or otherwise best value for the Assets, Real Property
Assets and/or Personal Property Assets as the Competitive Sale’s opening bid. 321 Capital
Partners shall then commence the Competitive Sale by announcing the opening bid.

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 48 of 52

p. Thereafter, Competitive Sale participants may submit bids that are higher and
better than a prior bid in increments of at least $10,000.00 until 321 Capital Partners selects a
successful bid; provided, however, that 321 Capital Partners shall retain complete discretion to
adjust the overbid increments upward or downward during the Competitive Sale.

q. 32] Capital Partners may adjourn the Competitive Sale and/or adopt supplemental
Competitive Sale rules or procedures in order to facilitate a more effective Competitive Sale.

r 321 Capital Partners shall select the successful bid (the “Winning Bid”) and a
back-up bid (the “Back-Up Bid”) during the Competitive Sale and conclude the Competitive
Sale by announcing the Winning Bid, and the holder thereof (the “Winning Bidder”), and a
Back-Up Bid, and the holder thereof (the “Back-up Bidder”).

S. Subject to the Court’s availability, the Court will conduct a hearing to consider
whether to approve the sale pursuant to Section 363 of the Code on Tuesday, October 1, 2019 at
2:00 p.m. in the United States Bankruptcy Court, 601 West 4"" Street, Suite 100, Winston-Salem,
North Carolina. Any objections to the sale of the Assets, Real Property Assets and/or Personal
Property Assets other than any objection based on the Winning Bid amount or based on any
other conduct of the Competitive Sale shall be filed with the Court on or before September 25,

2019.

t. If the Court approves a sale based on the Winning Bid, then the Winning Bidder
shall close on the purchase no later than three (3) business days following the sale order
becoming a final, non-appealable order, with the understanding that the Winning Bidder and 321
Capital Partners shall make all reasonable efforts, but not be required, to consummate the sale on
or before the tenth (10") day following entry of an order approving the sale. Ifthe Winning
Bidder fails to consummate the purchase, then the Back-Up Bidder shall close on the purchase
no later than twenty (20) days after entry of an order approving the sale becoming a final, non-
appealable order.

u. Whichever of the Winning Bidder and Back-Up Bidder actually completes the
purchase of the Assets, Real Property Assets and/or Personal Property Assets shall have thirty
(30) days following the Closing to notify 321 Capital Partners of any executory contracts such
purchaser wishes to assume in connection with the purchase, and all actions reasonably
necessary to assume and assign said contracts pursuant to Section 365 of the Code shall be taken.

8. The Debtor shall have the right to seek all available damages from the Winning
Bidder or the Back-Up Bidder if such bidder wrongfully fails to consummate the purchase

pursuant to these Bidding and Sale Procedures, except as otherwise agreed by 321 Capital

Partners.

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 49 of 52

9, The Debtor has demonstrated sound business justification for this Court to grant
the Motion.

10. The Bidding and Sale Procedures set forth above are fair, reasonable, and
appropriate and represent the best method for maximizing the value of the Debtor’s Assets.

11. The form and manner of the Sale Notice attached to the Motion (the “Sale
Notice”) is appropriate and reasonably calculated to provide all interested parties with timely and
proper notice of the sale of the Assets, the Bidding and Sale Procedures, the Competitive Sale,
and the Sale Approval Hearing. No other or further notice is required.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, and DECREED as follows:

1. The Bidding and Sale Procedures with regard to the Assets and the authorization
of the Debtor’s engagement in conduct necessary to carry out the Bidding and Sale Procedures is
approved;

2. The form and manner of the Sale Notice is approved;

3, The sale approval hearing shall be held on October 1, 2019 at 2:00 p.m. in the
United States Bankruptcy Court for the Middle District of North Carolina, 601 West 4" Street,
Suite 100, Winston-Salem, North Carolina, 27101. At the hearing, the Court will consider;

a. Whether to authorize the sale of the Assets free and clear of all liens, with
any liens transferring to the proceeds of the sale to the same extent, validity, and priority as
existing as of the date of the sale pending further order of the Court; and

b. Whether the holder of the Winning Bid or Back-Up Bid ts a good faith
purchaser within the meaning of § 363(m) of the Bankruptcy Code and to grant such holders all
of the protections provided thereby.

4h, The Debtor shall serve the Sale Notice as follows:

EXHIBIT D
Case 19-50417 Doc104 Filed 08/05/19 Page 50 of 52

a. Upon the Bankruptcy Administrator and those parties requesting notice
via ECF pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure;

b. Upon the creditor mailing matrix in this Case via U.S. mail, postage
prepaid; and

c. Upon any party interested in purchasing the Assets for whom the Debtor

and/or 321 Capital Partners has a valid electronic mail address by electronic mail only.

END OF DOCUMENT

EXHIBIT D
Case 19-50417 Doc104_ Filed 08/05/19

PARTIES IN INTEREST

William P. Miller
Bankruptcy Administrator

Kristen S. Nardone, Esq.
Attorney for the Debtor

Internal Revenue Service
Nathan Strup, Esq.

North Carolina Department of Revenue
Ronald Williams, Esq.

All Parties on Matrix

EXHIBIT D

Page 51 of 52
Case 19-50417 Doc104 Filed 08/05/19 Page 52 of 52

EXHIBIT E
BILL OF SALE

FOR VALUE RECEIVE, Butler Specialties, Inc. T/A Butler Built Motorsports Equipment,
Inc. (the “Debtor” and the “Seller”) in the bankruptcy case pending as case 19-50417, before the
U.S. Bankruptcy Court for the Middle District of North Carolina, hereby grants, sells, assigns,
conveys, sets over and transfers to (“Buyer”), whose
address is , including Buyer's successors and assigns, all of Seller's
right, title, and interest in and to: (1) those certain items of equipment and other fixed assets
identified on Exhibit A, attached hereto and incorporated herein by reference;! and (2) those certain
titled motor vehicles identified as a 2002 GMC Van and 2010 Lexus SUV.

 

Seller makes no representations or warranties regarding the condition of any of the assets
conveyed herein, it being expressly understood and agreed that Buyer has had a full opportunity
to inspect said assets to Buyer's satisfaction and Buyer accepts the assets in "as is, where is"
condition.

Seller covenants and warrants that Seller has not placed or suffered to be placed any
presently existing liens or encumbrances on the assets conveyed herein and will warrant and
defend the title to the same against the lawful claims of all persons, claiming by, through, under,
or on account of Seller.

IN WITNESS WHEREOF, Seller has executed, signed, and sealed this Bill of Sale and as
of , 2019,

 

Brian T. Bulter, as President and the Court authorized representative of
Debtor, Butler Specialties, Inc. T/A Butler Built Motorsports Equipment,
Inc.

SWORN TO and subscribed before me
This day of September, 2019.

 

, Notary Public

 

My Commission Expires:

 

1 Exhibit A will be prepared and attached after 321 Capital Partners, LLC investigates and determines the same and
depending on whether the Winning Bidder(s) propose to purchase the Real Property Assets, Personal Property
Assets, or all Assets.

EXHIBIT E

 
